PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Linder et al.
Application No. 29/693,052
Filed: 30 May 2019
For: RESILIENT FASTENER WASHER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
December 8, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely submit replacement drawings on or before November 23, 2020 as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability mailed August 21, 2020. Accordingly, the date of abandonment of this application is November 24, 2020.  A Notice of Abandonment was mailed December 8, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings; (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.

This application is being referred to the Office of Data Management for issuance into a patent.




/TERRI S JOHNSON/Paralegal Specialist, OPET